UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20-549 FORM 10-Q (Mark One)  QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010  TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-53566 CHANGDA INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0521484 (I.R.S. Employer Identification No.) 10 th Floor Chenhong Building No. 301 East Dong Feng Street Weifang, Shandong, People’s Republic of China (Address of principal executive offices) (Zip Code) 86-536 8513228 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes  No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” ion Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes  No  As ofNovember 12, 2010, there are 18,964,025 shares of our common stock, par value $0.001 per share common stock issued and outstanding. 1 FORM 10-Q CHANGDA INTERNATIONAL HOLDINGS, INC. INDEX Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T Controls and Procedures 25 PART II 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Removed and Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 26 2 Changda International Holdings, Inc. Condensed Consolidated Balance Sheets Note As of September 30, As of December 31, US$’000 US$’000 ASSETS (unaudited) Current assets Cash and cash equivalents Trade and other receivables, net Inventories Prepaid lease payments, net 62 37 Government grant receivables in respect of tax Total current assets Intangible assets 3 4 Property, plant and equipment Prepaid lease payments, net Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Trade and other payables Shareholders’ loans Short-term interest-bearing borrowings Promissory notes 10 - Income tax payables Total current liabilities Deferred government grants Long-term portion of shareholders’ loans - Total non-current liabilities Total liabilities Commitments and contingencies 7 - - Stockholders’ equity Common stock, par value $0.001 per share, 100,000,000 shares authorized, 18,964,025 shares issued and outstanding as of September 30, 2010 and December 31, 2009 4 19 19 Additional paid-in capital Statutory reserves Accumulated other comprehensive income Accumulated profits Total stockholders’ equity Total liabilities and stockholders’ equity See the accompanying notes to condensed consolidated financial statements. 3 Changda International Holdings, Inc. Condensed Consolidated Statements of Operations and Other Comprehensive Income Nine months ended September 30, Three months ended September 30, Note US$’000 US$’000 US$’000 US$’000 (unaudited) (unaudited) (unaudited) (unaudited) Operating revenues Cost of sales (51,090 ) (43,581 ) (14,337 ) ) Gross profit Operating expenses Depreciation of property, plant and equipment (217 ) (201 ) (80 ) ) Amortization of intangible assets (1 ) (1 ) - - Amortization of prepaid lease expenses (27 ) (28 ) (9 ) ) Selling, general and administrative expenses (3,834 ) (3,581 ) (1,051 ) ) Operating income Other income 29 39 7 4 Interest income 6 2 4 1 Interest expenses (425 ) (212 ) (187 ) ) Other finance cost (460 ) - (16 ) - Income before income taxes Income taxes 5 (1,298 ) (940 ) (369 ) ) Net income 3, 800 Other comprehensive income Foreign currency translation adjustment 50 Total comprehensive income Earnings per common stock ($) 3 - Basic - Diluted Weighted average number of common stocks 3 - Basic - Diluted See the accompanying notes to condensed consolidated financial statements. 4 Changda International Holdings, Inc. Condensed Consolidated Statements of Cash Flows Nine months ended September 30, Nine months ended September 30, US$’000 US$’000 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income Adjustment to reconcile net income to net cash provided by operating activities Depreciation of property, plant and equipment Amortization of intangible assts 1 1 Amortization of prepaid lease payments 27 28 Exchange differences 19 Government grants recognized ) ) Loss on disposal of property, plant and equipment 5 1 Issuance of stock in exchange of services - Cost of warrants issued - Changes in operating assets and liabilities: Inventories ) ) Trade and other receivable, net ) Trade and other payables Income tax payable ) ) Net cash from operating activities 20 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) ) Proceeds from disposal of property, plant and equipment 1 1 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES New bank and other loans issued Repayment of shareholders’ loan ) ) Proceeds from issuance of stock - - Net cash from (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Effect on exchange rate changes 54 1 Cash and cash equivalents at end of period SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION During the period, cash was paid for the following: Income taxes Interest See the accompanying notes to condensed consolidated financial statements. 5 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements 1. ORGANIZATION AND PRINCIPAL ACTIVITIES The accompanying consolidated financial statements present the consolidated financial position of Changda International Holdings, Inc. (“CIHI”) and its subsidiaries (together “the Company”) as of September 30, 2010 and December31, 2009, and its results of operations for the three months and nine months ended September 30, 2010 and 2009 and cash flows for the nine months ended September 30, 2010 and 2009. CIHI was incorporated on January 24, 2007 under the laws of the State of Nevada. On January 15, 2009, Memorandum of Understanding (“Agreement”) was entered by and among CIHI and Changda International Limited (“Changda International”), a company organized under the laws of Marshall Islands. Changda International, being the legal acquiree (accounting acquirer), delivered to CIHI, being the legal acquirer (accounting acquiree), stock certificates representing 100% of the shares in Changda International (“Share Exchange Transaction”). The principal subsidiaries of CIHI after the Share Exchange Transaction are Weifang Changda Chemical Co., Ltd. (“Changda Chemical”), Weifang Changda Fertilizer Co., Ltd. (“Changda Fertilizer”) and Fengtai Changda Fertilizer Co., Ltd. (“Fengtai Changda”). Changda Chemical is a limited liability company incorporated in the People’s Republic of China (the “PRC”).Changda Chemical’s registered office is located at Weifang Ocean Chemical Industry Developing Zone Industry Area, Shandong, PRC.The principal activity of Changda Chemical is manufacturing of snow melting agent and drugs intermediate. Changda Fertilizer and Fengtai Changda are limited liability companies incorporated in the PRC. The registered office of both of Changda Fertilizer and Fengtai Changda are located at Weifang Binhai Development Zone, Shandong, PRC. The principal activity of Changda Fertilizer and Fengtai Changda is manufacturing and trading of fertilizers. Reverse Stock Split On September 30, 2009, it was approved by the Board of Directors and ratified by the majority shareholders to effect one-for-three reverse split of the issued and outstanding shares without changing its par value of $0.001.The actions contemplated herein became effective on October 14, 2009 according to the Company Information Statement while the reverse split completed at the close of business on November 6, 2009.As a result of this reverse stock split, every three shares of the Company's common stock were combined into one share of common stock.All the relevant information relating to number of stock and per stock information contained in these consolidated financial statements has been retrospectively adjusted to reflect the reverse stock split for all periods presented. On June 3, 2010, the Board of Directors and a majority of Stockholders approved a proposal to grant discretionary authority to the Board of Directors to effect a reverse stock split of the issued and outstanding shares at any time within one year at a ratio of either (i) one-for-two or (ii) one-for-three, as determined at the discretion of the Board of Directors to be in the best interests of the Company without further approval from the Company’s stockholders and without decreasing the number of the Company’s authorized shares of common stock.As of the date of the financial statements, this prospective reverse stock split is not yet effectuated; accordingly no adjustment is made to the relevant information relating to number of stock and per stock information contained in these financial statements. 6 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements 2. PRINCIPAL ACCOUNTING POLICIES Basis of presentations The accompanying unaudited condensed consolidated financial statements as of September 30, 2010 have been prepared based upon Securities and Exchange Commission rules that permit reduced disclosure for interim periods and include, in the opinion of management, all adjustments (consisting of normal recurring adjustments and reclassifications) necessary to present fairly the financial position, results of operations and cash flows as of September 30, 2010 and for all periods presented. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“USGAAP”) have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Form 10-K filed on March 31, 2010 for the year ended December 31, 2009. The results of operations for the nine months ended September 30, 2010 and 2009 are not necessarily indicative of the operating results to be expected for the full year. The condensed consolidated financial statements and accompanying notes are presented in United States dollars and prepared in conformity with USGAAP which requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Basis of consolidation The consolidated financial statements include the financial information of CIHI and its subsidiaries. All significant intercompany accounts and transactions have been eliminated upon consolidation. Recent issued accounting pronouncements In January 2010, the FASB issued Accounting Standards Updates (“ASU”) No. 2010-06, amending Accounting Standards Codification (“ASC”) Topic 820, “Measuring Liabilities at Fair Value”, to add new requirements for separate disclosures about purchases, sales, issuances, and settlements relating to Level 3 measurements. It amends ASC Topic 820 that a reporting entity should present separately information about purchases, sales, issuances, and settlements in the reconciliation for fair value measurements using significant unobservable inputs. In April 2010, the FASB issued ASU No. 2010-13, Compensation – Stock Compensation (Topic 718) – Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades. This update provides clarification that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trade should not be considered to contain a condition that is not a market, performance or service condition. Therefore, the award would be classified as an equity award if it otherwise qualifies as equity. ASU No. 2010-06, the requirement to provide the Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, will be effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early adoption is permitted. ASU No. 2010-13 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. The management are in the process of assessing the possible impact on the future adoption of these ASU, but are not yet in a position to reasonably estimate their impact on the Company’s financial statements. In July 2010, the FASB issued ASU No. 2010-20, “Disclosure about the Credit Quality of Financing in Receivables and the Allowance for Credit Losses”, which will require the Company to expand disclosures about the credit quality of the Company’s financing receivables and its allowance for credit losses on a disaggregated basis. This ASU will also require the Company to disclose additional information related to credit quality indicators, nonaccrual and past due information, and information related to impaired loans and loans modified in a troubled debt restructuring. The provisions of this ASU are effective for the Company’s reporting period ending December 31, 2010. As this ASU amends only the disclosure requirements for financing receivables and its allowance for credit losses, the adoption will have no impact on the Company’s results of financial position. 7 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements 3. EARNINGS PER COMMON STOCK Basic earnings per common stock is computed by dividing income available to common stockholders by the weighted-average number of common stocks outstanding during the period. Diluted earnings per common stock is computed similar to basic earnings per common stock except that the denominator is increased to include the number of additional shares of common stock that would have been outstanding if the potential shares of common stock had been issued and if the additional shares of common stock were dilutive. Earnings per common stock were computed as follows: Nine months ended September 30, 2010 Three months ended September 30, 2010 Income Weighted average number of common stocks Per common stock amount Income Weighted average number of common stocks Per common stock amount US$’000 US$ US$’000 US$ Basic earnings per common stock Net income attributable to common stockholders For the three months and nine months ended September 30, 2010, all potentially dilutive instruments have an anti-dilutive effect. Accordingly, the basic and diluted earnings per common stock are the same. Nine months ended September 30, 2009 Three months ended September 30, 2009 Income Weighted average number of common stocks Per common stock amount Income Weighted average number of common stocks Per common stock amount US$’000 US$ US$’000 US$ Basic earnings per common stock Net income attributable to common stockholders Dilutive earnings per common stock Net income attributable to common stockholders Effect of dilutive securities Warrants - For the three months and nine months ended September 30, 2009, the Company has included all potentially dilutive securities in the calculation of diluted earnings per common stock. 8 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements 4. STOCKHOLDERS’ EQUITY Common stock As of September 30, 2010, the Company has 100,000,000 shares of common stock with a par value of $0.001 per share authorized and 18,964,025 shares issued and outstanding. During the nine months ended September 30, 2010, no new share was issued. 5. INCOME TAXES The Company’s principal subsidiaries in the PRC are subject to income taxes on an entity basis on income arising in or derived from the tax jurisdictions in which each entity domiciles and operates. Changda Fertilizer is subject to Enterprise Income Tax (“EIT”) at a rate of 25%. On December 29, 2008, Changda Chemical was approved as a high-tech enterprise. Tax rate for an approved high-tech enterprise is 15%. Taxation has been estimated based on the assessable profit for the year at a rate of 15% thereafter. Fengtai Changda is subject to EIT at a rate of 25%, however as a foreign invested enterprise, Fengtai Changda is entitled to full exemption of EIT payable for its two years of operation starting from 2008 and followed by a 50% exemption of EIT payable for the following three years. Dividends payable by a foreign invested enterprise to its foreign investors are subject to a 10% withholding tax, unless any foreign investor’s jurisdiction of incorporation has a tax treaty with the PRC that provides for a different withholding arrangement. Since the Company intends to reinvest its earnings to further expand its businesses in the PRC, its foreign invested enterprises do not intend to declare dividends to their immediate foreign holding companies in the foreseeable future. Accordingly, as of September 30, 2010, the Company has not recorded any withholding tax on the retained earnings of its foreign invested enterprises in the PRC. (a) Income tax expenses comprised the following: Nine months ended September 30, Three months ended September 30, US$’000 US$’000 US$’000 US$’000 Current taxes arising in the PRC: - For the period The Company has adopted the FASB Accounting Standards Codification Topic 740, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (“ASC Topic 740”) issued by the FASB which clarifies the accounting and disclosure for uncertainty in tax positions, as defined, and prescribes the measurement process and a minimum recognition threshold for a tax position, taken or expected to be taken in a tax return, that is required to be met before being recognized in the financial statements. Under ASC Topic 740, the Company must recognize the tax benefit from an uncertain position only if it is more-likely-than-not the tax position will be sustained on examination by the taxing authority, based on the technical merits of the position. The tax benefits recognized in the financial statements attributable to such position are measured based on the largest benefit that has a greater than 50% likelihood of being realized upon the ultimate resolution of the position. Subject to the provision of ASC Topic 740, the Company has analyzed its filing positions in all of the domestic and foreign jurisdictions where it is required to file income tax returns. As of September 30, 2010, the Company has identified the jurisdictions at PRC as “major” tax jurisdictions, as defined, in which it is required to file income tax returns. Based on the evaluations noted above, the Company has concluded that there are no significant uncertain tax positions requiring recognition in its consolidated financial statements. 9 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements 5. INCOME TAXES (CONTINUED) (a) (Continued) As of September 30, 2010, the Company had no unrecognized tax benefits or accruals for the potential payment or interest and penalties. The Company’s policy is to record interest and penalties in this connection as a component of the provision for income tax expense. For the nine months ended September 30, 2010 and 2009, no interest or penalties were recorded. (b) Reconciliation from the expected income tax expenses calculated with reference to the statutory tax rate in the PRC of 25% is as follows: Nine months ended September 30, Three months ended September 30, US$’000 US$’000 US$’000 US$’000 Expected income tax expenses Effect on tax incentives / holiday ) Non-deductible items 76 Non-taxable items - ) - - Others ) ) ) (7 ) Income tax expenses 6. RELATED PARTY TRANSACTIONS In addition to the transactions / information disclosed elsewhere in these condensed consolidated financial statements, during the periods and at balance sheet date, the Company had the following transactions and balances with related parties. (a) Relationship of related parties Party Existing relationship with the Company Mr. Zhu Qing Ran Chairman and Chief Executive Officer (“CEO”) Mr. Zhu Xiao Ran Former director and former stockholder of Changda Fertilizer Mr. Zhu Cai Ran Family member of the directors of the Company Mr. Zhu Xin Ran Family member of the directors of the Company Geo Genesis Group Inc. Stockholder of the Company Mr. Zhu Hua Ran Director of the Company Mr. Charles Brock Director of the Company Mr. Carsten Aschoff Director of the Company Mr. Crajg Marshak Director of the Company Mr. Jan Pannemann Key Management of the Company Mr. David Cohen Director of the Company 10 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements 6. RELATED PARTY TRANSACTIONS (CONTINUED) (b) Summary of related party transactions Nine months ended September 30, Three months ended September 30, US$’000 US$’000 US$’000 US$’000 Key management personnel, including directors: 33 67 11 Short-term employee benefits (c) Summary of related party balances As of September 30, As of December US$’000 US$’000 Loans: Loans from Mr. Zhu Qing Ran and his family member Current portion (included in Shareholders’ loans Non-current portion (included in Long-term portion of Shareholders’ loans As of September 30, As of December 31, US$’000 US$’000 Due from (included in other receivables): Mr. Zhu Qing Ran 9 80 Mr. Zhu Xiao Ran - 6 Mr. Zhu Chi Ran 1 - Mr. Zhu Xin Ran 12 - 22 86 Due to (included in other payables): Geo Genesis Group Inc. 35 17 Mr. Zhu Qing Ran 28 Mr. Zhu Hua Ran Mr. Charles Brock 7 17 Mr. Carsten Aschoff 14 15 Mr. Craji Marshak 8 3 Ms. Jan Panneman 27 7 Mr. David Cohen 12 3 The loan from Mr. Zhu Qing Ran of US$1,031,000 is unsecured, interest-free and has a fixed repayment term of 2 years which will expire in June 2012. The loan from a family member of Mr. Zhu Qing Ran of US$1,093,000 is unsecured, interest-free and has the following repayment terms: $793,000 due in a year and $300,000 with a fixed repayment term of 3 years which will expire in February 2013. All other amounts due from/to related parties and directors are unsecured, interest-free and have no fixed repayment term. 11 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements 6. RELATED PARTY TRANSACTIONS (CONTINUED) (d) Guarantee A bank loan of Changda Fertilizer amounted to US$749,000 is secured by a guarantee issued by the Chairman and CEO of the Company. 7. COMMITMENTS AND CONTINGENCIES As of September 30, 2010, the Company had capital commitments for construction projects amounting to US$191,059. 8. PLEDGE OF ASSETS The Company has pledged prepaid lease payments with a net book value of approximately US$1,713,000 and buildings under property, plant and equipment with a net book value of approximately US$4,184,000 to secure general banking facilities granted to Changda Chemical and Changda Fertilizer. 9. SEGMENT REPORTING In accordance with ASC Topic 280, Segment Reporting (“ASC 280”) and based on the nature of revenue, the Company are organized into two business segments, consisting of (i) Fertilizer, and (ii) Chemical, which includes mainly snow melting agent, thiophene, flame retardant, calcium chloride and magnesium chloride. The following table summarizes financial information for each of the business segments for the nine months ended September 30, 2010 and 2009. Nine months ended September 30, 2010 Nine months ended September 30, 2009 Fertilizer Chemical All other Consolidated Fertilizer Chemical All other Consolidated US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 Operating revenue - - Cost of sales ) ) - ) ) ) - ) Depreciation of property, plant and equipment ) ) - ) ) ) - Amortization of intangible assets (1 ) - - (1 ) (1 ) - - (1 ) Amortization of prepaid lease expenses ) ) - ) - Interest income 5 1 - 6 2 - - 2 Interest expenses ) - ) Other segment income 13 16 - 29 13 26 - 39 Other segment expenses ) Other finance cost - - ) ) - Income taxes ) ) - ) ) ) - ) Segment profit ) ) 12 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements 9. SEGMENT REPORTING (CONTINUED) The following table summarizes financial information for each of the business segments for the three months ended September 30, 2010 and 2009. Three months ended September 30, 2010 Three months ended September 30, 2009 Fertilizer Chemical All other Consolidated Fertilizer Chemical All other Consolidated US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 Operating revenue - - Cost of sales ) ) - ) ) ) - ) Depreciation of property, plant and equipment ) ) - ) ) ) - ) Amortization of prepaid lease expenses (6 ) (3 ) - (9 ) (5 ) (5 ) - ) Interest income 4 - - 4 1 - - 1 Interest expenses ) - ) Other segment income 4 3 - 7 4 - - 4 Other segment expenses ) Other finance cost - - ) - Income taxes ) ) - ) ) 9 - ) Segment profit ) ) ) PROMISSORY NOTES On February 3, 2010, the Company entered into a Securities Purchase Agreement with nine purchasers pursuant to which the purchasers purchased promissory notes in the aggregate amount of US$900,000 (“February 2010 Notes”). The February 2010 Notes are due and payable on August 3, 2010, together with accrued interest at the rate of 20% per annum. The February 2010 Notes were classified as current liabilities with the corresponding interest of US$125,000, in aggregate, accrued for the nine months ended September 30, 2010. In conjunction with the February 2010 Notes, the Company issued warrants to purchasers of the Febraury 2010 Notes to purchase an aggregate of 495,000 shares of the Company’s common stock (“PN Warrants”). The exercise price per share is US$2.25, subject to customary adjustments as set forth in the PN Warrants for stock splits, stock dividends, etc. The PN Warrants expire three years from and fully vested at the date of issuance. The Company assessed the terms in accordance with ASC Topic 815 “Derivatives and Hedging” and determined that the PN Warrants should be accounted for as equity and are valued at fair value at the date of issuance. In early August 2010, the Company contacted each of the holders of the February 2010 Notes in order to request an extension of the Maturity Date.On August 3, 2010, holders of an aggregate of $200,000 of the February 2010 Notes entered into an agreement with the Company pursuant to which the maturity date of the February 2010 Notes held by such persons have been extended until the earlier of (i) December 1, 2010 or (ii) 5 business days after the closing of a public offering of our equity and/or debt securities (the “New Maturity Date”).In consideration for the extension of the maturity date to the New Maturity Date, the Company agreed to provide these holders of the February 2010 Notes with the following consideration: (i) the payment of an additional 5% interest on the February 2010 Notes commencing from August 3, 2010 until the New Maturity Date; (ii) a downward adjustment of the exercise price of the 110,arrants issued in connection with the February 2010 Notes from US$2.25 to US$0.75, the closing price of the Company’s common stock as quoted on the Over-the-Counter Bulletin Board on August 2, 2010, the last trading day prior to the date of the agreement; (iii) an amendment to the cashless feature of the warrants issued in connection with the February 2010 Notes to make the warrants exercisable on a cashless basis immediately as of the date of the agreement; and (iv) the payment of a pro-rata portion of a US$25,000 payment of interest on the aggregate principal amount of US$900,000 of February 2010 Notes outstanding as of the date of the Agreement. 13 On August 6, 2010, holders of an aggregate of $500,000 principal amount of theFebruary 2010 Notes informed us that we were in default and demanded repayment under the February 2010 Notes.Pursuant to the terms of the February 2010 Notes, the Company has five (5) business days to cure an event of default under the February 2010 Notes.Therefore, the holders of the February 2010 Notes are entitled to, among other things (i) the principal amount of the February 2010 Notes along with any interest accrued but unpaid thereon, (ii) an additional interest at a rate of 5% per annum upon and during the occurrence of an event of default and (iii) costs and expenses in connection with the collection and enforcement under the February 2010 Notes, including reasonable attorneys’ fees.On October 1, 2010, the Company received further notice that on September 27, 2010, holders of an aggregate of $250,000 principal amount of the February 2010 Notes filed a complaint (the “Complaint”) in the Supreme Court of the State of New York, County of New York (the “Court”), Index No. 651595/10, against the Company seeking repayment of their respective February 2010 Notes. As of the date of this report, the Company has not received any response or correspondences from the holder of the remaining $200,000 aggregate principal amount of the February 2010 Notes. While the Company had cash and cash equivalents of approximately $9.8 million as of September 30, 2010 as reported in the condensed consolidated financial statements, the Company has encountered difficulties in remitting funds out of the PRC to repay the February 2010 Notes.Specifically, the State Administration of Foreign Exchnage (SAFE), which must approve certain registration and amendment procedures necessary for capital inflow from an offshore entity, such as inbound investments or shareholders loans, or capital outflow to an offshore entity, such as the payment of profits or dividends, liquidation distribution, equity sales proceeds, or return of funds upon a capital reduction, did not grant the PRC subsidiaries approval to remit funds out of the PRC.The Company is currently working on making arrangements to honor our obligations under the February 2010 Notes, either from the PRC operating subsidiaries or otherwise.However, there can be no assurance that any such arrangements will ever materialize or be permissible or sufficient to cover any or all of the obligations under the February 2010 Notes. If such indebtedness has not been repaid prior to the effectiveness of any registration statement then the Company intends to use a portion of the proceeds from the offering to repay such indebtedness so that following the offering, all principal and accrued but unpaid interest and penalties accrued thereon shall be satisfied in full. If the Company does not repay the principal and all interest and penalties accrued under the February 2010 Notes within a timely fashion, the Company may be required to sell assets or curtail operations, any of which could adversely affect our revenues and financial position. Interest continues to accrue on the February 2010 Notes at a rate of 25% per annum. The Company is currently working on making arrangements to honor its obligations under the February 2010 Notes, either from the PRC operating subsidiaries or otherwise, however, there can be no assurance that any such arrangements will ever materialize or be permissible or sufficient to cover any or all of the obligations under the February 2010 Notes. The fair value of the PN Warrants was estimated as US$0.9 per warrant at the date of issuance using the Black-Scholes model and graded vesting method together with the following assumptions: At date of issuance Expected volatility 29% Expected dividends Nil Expected life 3 years Risk-free interest rate 2.57% The change in fair value of the 110,arrants was estimated as US$0.14 per warrant at the date of modification on exercise price from US$2.25 to US$0.75 using the Black-Scholes model and graded vesting method together with the following assumptions: At date of modification on exercise price Expected volatility 30% Expected dividends Nil Expected life 2.5 years Rise-free interest rate 1.47% During the nine months ended September 30, 2010, no PN Warrant has been exercised. There are 495,arrants outstanding and exercisable as of September 30, 2010. 14 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements STOCK BASED COMPENSATION Number of warrants Weighed-average exercise price Warrants outstanding and exercisable as of September 30, 2010 and January 1, 2010 $ US3.60 There is no movement during the nine months ended September 30, 2010. 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following is a discussion and analysis of the results of operations of Changda International Holdings Inc. (the "Company") and should be read in conjunction with our financial statements and related notes contained in this Form 10-Q. This Form 10-Q contains forward looking statements that involve risks and uncertainties. You can identify these statements by the use of forward-looking words such as "may", "will", "expect", "anticipate", "estimate", "believe", "continue", or other similar words. You should read statements that contain these words carefully because they discuss our future expectations, contain projections of our future results of operation or financial condition or state other "forward-looking" information. We believe that it is important to communicate our future expectations to our investors. However, there may be events in the future that we are unable to accurately predict or control. Those events as well as any cautionary language in this Form 10-Q provide examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements. You should be aware that the occurrence of the events described in this Form 10-Q could have a material adverse effect on our business, operating results and financial condition. Actual results may differ materially from current expectations. Additional information relating to the company can be found on EDGAR at www.sec.gov/edgar.shtml. Historical Overview On February 13, 2009, we completed a “reverse acquisition” transaction pursuant to which the stockholders of Changda International transferred all of the issued and outstanding shares of common stock of Changda International to us in exchange for 15,909,988 newly issued shares and 1,956,667 sharestransferred from our stockholders.Upon closing of the reverse acquisition, Changda International became our wholly owned subsidiary, with Changda International’s former stockholders acquiring a majority of the outstanding shares of our common stock. The acquisition of Changda International was accounted for as a “reverse acquisition”, since the stockholders of Changda International acquired a majority of the outstanding shares of our common stock immediately following the closing of the transaction.Changda International was deemed to be the accounting acquirer upon such closing of the transaction and, accordingly, the assets and liabilities and the historical operations that is reflected in the financial statements are those of Changda International. Overview of the Business We are engaged in developing, manufacturing and the selling of (i) microbial organic and inorganic compound fertilizers and (ii) chemical products, primarily consisting of snow melting products. We have more than 10 fertilizer product lines which are sold under the “CHANGDA” and “FENGTAI WOSIDA” brands.Our proprietary product lines are marketed and sold to distributors which in turn sell our products to farmers. For the quarter ended September30, 2010, 81% of our revenues ($14 million) were derived from our fertilizer products and 19% of our revenues ($3 million) were derived from our chemical products. In accordance with ASC Topic 280, Segment Reporting and based on the nature of revenue, we are organized into two business segments, consisting of (i) fertilizer products and (ii) chemical products, which includes mainly snow melting agent, thiophene, flame retardant, calcium chloride and magnesium chloride. Product Pricing Our products that account for a substantial amount of our sales are fertilizers, de-icing salt, and flame retardant. The establishment of the sales price of these products are influenced primarily by the cost of the raw materials, economic conditions which affect the price and demand for agricultural products, China’s export tariffs which impact the price of products domestically, and weather conditions. From the end of 2009 through the first quarter of 2010, prices of fertilizer raw materials dropped at a rate lower than what occurred from 2008 to 2009.While prices of raw materials continued to drop during the first quarter of 2010,based upon presentation made at the 78 th Fertilizer Industry Association Annual Conference on Fertilizer Outlook 2010 -2014 made in Paris, France in September 2010, management believes that this trend is going to stop and is anticipated that prices will begin to increase in 2010 as the demand for fertilizer products increases.Average sales prices of fertilizers increased during the third quarter of 2010 compared to those during the third quarter of 2009 and the second quarter of 2010. Seasonality of Sales We experience seasonal variations in our revenues and our operating costs due to the farming season. The peak selling seasons for our fertilizer products are the first, second andfourth quarters of the year. These periods are the planting and crop-growing months, which boost fertilizer sales. The third quarter of the year is harvest season, hence the low demand for fertilizer.The peak selling seasons for our chemical products are the first and fourth quarters of the year. These quarters are the winter season in China, hence the strong demand for deicing salt, calcium chloride and salt.The third quarter of the year is typically our slowest due to the low demand for our chemical products. Fertilizer Products Our organic and inorganic fertilizer products are classified into the following categories:  Complex Fertilizers. These fertilizers contain two or three of the primary nutrients of nitrogen, phosphorus and potassium and are made by a process involving only chemical reactions between raw materials and intermediates.  Compound Fertilizers. Such fertilizers are produced by initiating chemical reactions between the three primary nutrients of nitrogen, phosphorous and potassium during the production process. We have expanded our product offerings to include a microbial organic-inorganic compound fertilizer which (i) helps plants secure nitrogen from the air, (ii) facilitates plants’ absorption of useful minerals such as phosphorus and potassium from the soil and (iii) enhances stress resistance by the plants. The combination of the organic and inorganic elements enhances soil fertility and crop yield respectively.  Slow-Release Compound Fertilizer. This group of fertilizers allows fertilizer nutrients to be released over a period of time, enabling plants to absorb most of the nutrients and enhance yield rate.We have also developed controlled-release fertilizers. 16 Our products sold through our distributor, China Post are sold under the “FENGTAI WOSIDA” brand.We have entered into a distribution agreement with China Post whereby China Post has the exclusive right to sell our products under the “FENGTAI WOSIDA” brand in the Shandong Province.In order to distribute our products throughout the Shandong Province, we have to enter into a sales agency agreement with a local branch of China Post that covers a particular region within the Shandong province.Currently we have entered into sales agency agreements with 10 local branches of China Post, all of which are on the same terms and expire on December 31, 2010.While we are not dependent on any one local branch of China Post for the distribution of our products, any inability to renew any sales agency agreement or if such agreements are, they arerenewed on terms less favorable to us, with any local branch of China Post will limit our ability to distribute our product within the Shandong Province and could result have an adverse effect on our financial condition.We sell our products throughout China, including the Shandong Province, under two different brand names, including the “CHANGDA” brand, to maximize the sale of our fertilizer products in the same market through a variety of different distribution channels. For the quarter ended September 30, 2010, our top ten selling fertilizers were as follows: Ranking Products Type of Fertilizer Revenues (US$) Percentintotal Revenuesofour FertilizerProducts 1 Specialty Fertilizer S-Compound 22% 2 S 16-8-16 S- Compound 10% 3 Silicon calcium and magnesium soil conditioner 8-6-10-5-15 Soil Conditioner 10% 4 Organic and inorganic fertilizer (bio) 15-7-8 M-O Compound 9% 5 Organic and inorganic fertilizer (bio) 12-5-8 M-O Compound 8% 6 New fertilizer (slow release)16-8-16 S- Compound 6% 7 New fertilizer (slow release) 18-9-18 S-Compound 6% 8 Silicon calcium and magnesium soil conditioner 10-5-20 Soil Conditioner 5% 9 S 15-15-15 S-Compound 5% 10 Chlorine 24-8-8 Cl-Compound 4% Our fertilizers sold under the “FENGTAI WOSIDA” and “CHANGDA” brands had sales volumes for the three months ended September 30, 2010 of approximately $10,159,000 and $3,794,000, respectively or 73% and 27% of our revenues. Chemical Products Products Our principal chemical products are snow melting agents, flame retardant, and various other industrial chemicals.Snow melting agents are de-icing salts, other salts and calcium chloride. The snow melting agents are a white, odorless and soluble solid compound and are used primarily to de-ice airports, roads and golf courses in the winter seasons, spread by winter service vehicles. Our industrial chemical products range includes thiophene, calcium chloride and magnesium chloride. Thiophene is a colorless and transparent liquid which is primarily used in the pharmaceutical raw materials industry as a medicine chemical auxiliary, and for the synthesisation of anti-bacterial fungus. Calcium chloride and magnesium chloride are used for dust control on roads and also as essential product inputs for a wide range of industrial usage such as in cement production. Our chemical products, which had the highest sales volumes for the quarter ended September 30, 2010, are listed below: Ranking ProductNames Revenues (US$) Percentintotal Revenuesofour ChemicalProducts 1 Flame Retardant 59% 2 Calcium Chloride 19% 3 Thiophene 16% 4 Magnesium Chloride 5% For the quarter ended September 30, 2010,our new flame retardant product became one of our highest selling products asa result of our increased marketing effortsto promote the product. Default on the February 2010 Notes On February 3, 2010, we issued promissory notes in the aggregate principal amount of $900,000 to certain accredited investors (the “February 2010 Notes”).The notes bear interest at 20% and matured on August 3, 2010 (the “Maturity Date”). 17 In early August 2010, we contacted each of the holders of the February 2010 Notes in order to request an extension of the Maturity Date.On August 3, 2010, holders of an aggregate of $200,000 of the February 2010 Notes entered into an agreement with us pursuant to which the maturity date of the February 2010 Notes held by such persons have been extended until the earlier of (i) December 1, 2010 or (ii) 5 business days after the closing of a public offering of our equity and/or debt securities (the “New Maturity Date”).In consideration for the extension of the Maturity Date to the New Maturity Date, we agreed to provide these holders of the February 2010 Notes with the following consideration: (i) the payment of an additional 5% interest on the February 2010 Notes commencing from August 3, 2010 until the New Maturity Date; (ii) a downward adjustment of the exercise price of the 110,000PN Warrants issued in connection with the February 2010 Notes from $2.25 to $0.75, the closing price of our common stock as quoted on the Over-the-Counter Bulletin Board on August 2, 2010, the last trading day prior to the date of the agreement; (iii) an amendment to the cashless feature of warrants issuedin connection with the February 2010 Notes to make the warrants exercisable on a cashless basis immediately as of the date of the agreement; and (iv) the payment of a pro-rata portion of a $25,000 payment of interest on the aggregate principal amount of $900,000 of the February 2010 Notes outstanding as of the date of the agreement. On August 6, 2010, holders of an aggregate of $500,000 principal amount of theFebruary 2010 Notes informed us that we were in default and demanded repayment under the February 2010 Notes.Pursuant to the terms of the February 2010 Notes, we have five (5) business days to cure an event of default under the February 2010 Notes.Therefore, the holders of the February 2010 Notes are entitled to, among other things (i) the principal amount of the February 2010 Notes along with any interest accrued but unpaid thereon, (ii) an additional interest at a rate of 5% per annum upon and during the occurrence of an event of default and (iii) costs and expenses in connection with the collection and enforcement under the February 2010 Notes, including reasonable attorneys’ fees. As of the date of this report, we have not received any response or correspondence from the holder of the remaining $200,000 aggregate principal amount of the February 2010 Notes. While we had cash and cash equivalents of approximately $9.8 million as of September 30, 2010 as reported in our condensed consolidated financial statements, we have encountered difficulties in remitting funds out of the PRC to repay the February 2010 Notes.Specifically, the State Administration of Foreign Exchange (SAFE), which must approve certain registration and amendment procedures necessary for capital inflow from an offshore entity, such as inbound investments or shareholders loans, or capital outflow to an offshore entity, such as the payment of profits or dividends, liquidation distribution, equity sales proceeds, or return of funds upon a capital reduction, did not grant the PRC subsidiaries approval to remit funds out of the PRC.We are currently working on making arrangements to honor our obligations under the February 2010 Notes, either from our PRC operating subsidiaries or otherwise.However, there can be no assurance that any such arrangements will ever materialize or be permissible or sufficient to cover any or all of the obligations under the February 2010 Notes. If such indebtedness has not been repaid prior to the effectiveness of the registration statement of which this report forms a part then we intend to use a portion of the proceeds from this offering to repay such indebtedness so that following the offering, all principal and accrued but unpaid interest and penalties accrued thereon shall be satisfied in full. If we do not repay the principal and all interest and penalties accrued under the February 2010 Notes within a timely fashion, we may be required to sell assets or curtail operations, any of which could adversely affect our revenues and financial position. Interest continues to accrue on the February 2010 Notes at a rate of 25% per annum. On October 1, 2010, the Company received notice that on September 27, 2010, holders of an aggregate of $250,000 principal amount of the February 2010 Notes filed a complaint (the “Complaint”) in the Supreme Court of the State of New York, County of New York (the “Court”), Index No. 651595/10, against the Company seeking repayment of their respective February 2010 Notes. The Company is currently working on making arrangements to honor its obligations under the February 2010 Notes, either from the PRC operating subsidiaries or otherwise, however, there can be no assurance that any such arrangements will ever materialize or be permissible or sufficient to cover any or all of the obligations under the February 2010 Notes. Results of Operations Three and nine months ended September 30,2010 as compared to the three and ninemonths ended September 30, 2009 18 The following tables set forth our summary statement of operations data for the three and six months ended September 30, 2010 and 2009, and our summary balance sheet as of September 30, 2010 and 2009. The consolidated financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States, or US GAAP. As of Selected Balance Sheet Data September 30, Balance Sheet Information: US$'000 Working capital $ $ Total assets Total liabilities Additional Paid-In Capital Accumulated Profit Stockholders’ equity Nine Months Ended Three Months Ended Selected Statement of Operations Data: September 30, September 30, US$'000 US$'000 INCOME Operating revenues Chemical Fertilizer Total $ COST OF SALES Chemical Fertilizer Total $ GROSS PROFIT Chemical 92 Fertilizer Total $ OPERATING EXPENSES Administrative expenses Finance expense 66 Other expenses (income) (5 ) Tax Total Operating Expenses $ NET INCOME $ Operating Revenues Revenues for the quarter ended September 30, 2010 of approximately $17,322,000 increased approximately $7,145,000 or 70.2% from approximately $10,177,000 for the quarter ended September 30, 2009.Chemical sales volume for the quarter ended September 30, 2010 of approximately 6,418 tonnesrepresent an increase of approximately 2,995 tonnes or 87.5% from sales volume of approximately 3,423 tonnes for the quarter ended September 30, 2009.Sales of chemical products increased by approximately $2,635,000 or 359% mainly due to the increase in the volume of sales of flame retardant as a consequence of a strong demand for the new product, which has a high sales price per tonne, as well as of thiophene, calcium chloride and magnesium chloride. Concurrent with the increase in sales volume, the average sales price of flame retardant and thiophene increased approximately 50.9% and 25.1%, respectively. Fertilizer sales volume for the quarter ended September 30, 2010 of approximately42,363 tonnesrepresents an increase of approximately 10,865 tonnes or 34.5% from sales volume of approximately 31,498 tonnes for the quarter ended September 30, 2009.Sales of fertilizer products increased by approximately $4,510,000 or47.8% due primarily to the increase in the sales volume resulting from the growth in demand for fertilizer products. Concurrent with the increase in sales volume, the average sales price of the best-selling fertilizer products also increased in the third quarter of 2010 compared to those in the comparative quarter in 2009. 19 Revenues for the nine months ended September 30, 2010 of approximately $61,117,000 increased approximately $9,139,000 or 17.6% from approximately $51,978,000 for the nine months ended September 30, 2009.Chemical sales volume for the nine months ended September 30, 2010 of approximately 43,432 tonnes represent an increase of approximately 1,491 tonnes or 3.6% from the sales volume of approximately 41,941 tonnes for the nine months ended September 30, 2009.Sales of chemical products increased by approximately $3,062,000 or53.8% mainly due to the increase in the volume of sales of flame retardant as a consequence of a strong demand for the new product, which has a high sales price per tonne. Fertilizer sales volume for the nine months ended September 30, 2010 of approximately164,541 tonnesrepresents an increase of approximately 24,736 tonnes or 17.3% from sales volume of approximately 139,805 tonnes for the nine months ended September 30, 2009.Sales of fertilizer products increased by approximately $6,077,000 or 13.1% due primarily to the increase in the sales volume resulting from the growth in demand for fertilizer products as well as the increase in average sales price of the best-selling fertilizer products in the third quarter of 2010. Cost of Sales Total cost of sales for the quarter ended September 30, 2010 was approximately $14,337,000 or 82.8% of operating revenues compared to approximately $8,530,000 or 83.8% of operating revenues for the quarter ended September 30, 2009.Cost of sales for our chemical products for the quarter ended September 30, 2010 was approximately $2,611,000 or 77.5% of chemical operating revenues.Cost of sales for our chemical products for the quarter ended September 30, 2009 was approximately $642,000 or 87.5% of chemical operating revenues. The increase in the cost of sales of chemical products of approximately $1,969,000 resulted from the increase in sales volume and in the cost per tonne of calcium chloride and the new flame retardant product.Cost of sales for our fertilizer products for the quarter ended September 30, 2010 was approximately $11,726,000 or 84% of fertilizer operating revenues. Cost of sales for our fertilizer products for the quarter ended September 30, 2009 was approximately $7,888,000 or 83.5% of fertilizer operating revenues. The increase in the cost of sales of fertilizer products of approximately $3,838,000 between the corresponding periods resulted from the increase in sales volume coupled with the increase in the cost of the major raw materials used in production. Total cost of sales for the nine months ended September 30, 2010 was approximately $51,090,000 or 83.6% of operating revenues compared to approximately $43,581,000 or 83.8% of operating revenues for the nine months ended September 30, 2009.Cost of sales for our chemical products for the nine months ended September 30, 2010 was approximately $6,782,000 or 77.5% of chemical operating revenues.Cost of sales for our chemical products for the nine months ended September 30, 2009 was approximately $4,682,000 or 82.2% of chemical operating revenues. The increase in the cost of sales of chemical products of approximately $2,100,000 resulted from the increase in sales volume and in the cost per tonne of calcium chloride and the new flame retardant product.Cost of sales for our fertilizer products for the nine months ended September 30, 2010 was approximately $44,308,000 or 84.6% of fertilizer operating revenues. Cost of sales for our fertilizer products for the nine months ended September 30, 2009 was approximately $38,899.000 or 84% of fertilizer operating revenues. The increase in the cost of sales of fertilizer products of approximately $5,409,000 between the corresponding periods resulted from the increase in sales volume coupled with the increase in the cost of the major raw materials used in production. Gross Profit Total gross profit for the quarter ended September 30, 2010 was approximately $2,985,000 or 17.2% of operating revenues compared to approximately $1,647,000 or 16.2% of operating revenues for the quarter ended September 30, 2009. Gross profit for our chemical products for the quarter ended September 30, 2010 was approximately $758,000 or 22.5% of chemical operating revenues.Gross profit for our chemical products for the quarter ended September 30, 2009 was approximately $92,000 or 12.5% of chemical operating revenues. The increase in the gross profit of chemical products of approximately $666,000 or 723% between the corresponding periods resulted mainly from the increase in sales volume of the new product flame retardant. Concurrent with the increase in sales volume, the average sales price of flame retardant and thiophene increased approximately 50.9% and 25.1%, respectively.Gross profit for our fertilizer products for the quarter ended September 30, 2010 was approximately $2,227,000 or 16% of fertilizer operating revenues. Gross profit for our fertilizer products for the quarter ended September 30, 2009 was approximately $1,555,000 or 16.5% of fertilizer operating revenues. The increase in the gross profit of fertilizer products of approximately $672,000 between the corresponding periods resulted mainly from the increase in sales volume for most of the fertilizer products. Concurrent with the increase in sales volume, the average sales price of the best-selling fertilizer products also increased in the third quarter of 2010 compared to those in the comparative quarter in 2009. Total gross profit for the nine months ended September 30, 2010 was approximately $10,027,000 or 16.4% of operating revenues compared to approximately $8,397,000 or 16.2% of operating revenues for the nine months ended September 30, 2009. Gross profit for our chemical products for the nine months ended September 30, 2010 was approximately $1,974,000 or 22.5% of chemical operating revenues.Gross profit for our chemical products for the nine months ended September 30, 2009 was approximately $1,012,000 or 17.8% of chemical operating revenues. The increase in the gross profit of chemical products of approximately $962,000 or 95% between the corresponding periods resulted mainly from the increase in sales volume of the new product flame retardant., Another factor that increased the gross profit for our chemical products was the increase in the sales price of flame retardant and thiophene.Gross profit for our fertilizer products for the nine months ended September 30, 2010 was approximately $8,053,000 or 15.4% of fertilizer operating revenues. Gross profit for our fertilizer products for the nine months ended September 30, 2009 was approximately $7,385,000 or 16% of fertilizer operating revenues. The increase in the gross profit of fertilizer products of approximately $668,000 between the corresponding periods resulted mainly from the increase sales volume and in the average sales price of the best-selling fertilizer products during the third quarter 2010. 20 Operating Expenses Operating expenses consist primarily of transportation expenses, commission, promotion and advertising expenses, freight charges and general and administrative expenses. Operating expenses amounted to approximately $1,140,000, or 6.6% of operating revenues for the quarter ended September 30, 2010 as compared to approximately $1,093,000 or 10.7 % of operating revenues for the quarter ended September 30, 2009.The increase was primarily due to the costs incurred in 2010 pertinent to the S-1 registration for the proposed public offering and increased transportation costs. Operating expenses consist primarily of transportation expenses, commission, promotion and advertising expenses, freight charges and general and administrative expenses. Operating expenses amounted to approximately $4,079,000, or 6.7% of operating revenues for the nine months ended September 30, 2010 as compared to approximately $3,811,000 or 7.3 % of operating revenues for the nine ended September 30, 2009.The increase was primarily due to the costs incurred in 2010 pertinent to the S-1 registration for the proposed public offering and increased transportation costs. Income Taxes The Company is subject to effective tax rates of 22.3% and 34.3%for the three months ended September 30, 2010 and 2009, respectively. The income tax expense was approximately $369,000 for the quarter ended September 30, 2010 and approximately $169,000 for same period in 2009. The Company is subject to effective tax rates of 25.5% and 21.3%for the nine months ended September 30, 2010 and 2009, respectively. The income tax expense was approximately $1,298,000 for the nine months ended September 30, 2010 and approximately $940,000 for same period in 2009. Net Income Our net income was approximately $1,284,000 for the quarter ended September 30, 2010 and approximately $324,000 for the quarter ended September 30, 2009. The increase in net income was largely due to the increase in operating revenues resulting from the increase in demand for our fertilizer products and our new flame retardant chemical product. Net income as a percentage of total operating revenues approximated 7.4% and 3.2% for the quarters ended September 30, 2010 and 2009, respectively. Our net income was approximately $3,800,000 for the nine months ended September 30, 2010 and approximately $3,475,000 for the nine months ended September 30, 2009. The increase in net income was mainly due to the increase in operating revenues.Interest expense and finance cost pertinent to the $900,000 bridge financing that occurred in February 2010 accounted for the reduction in the percentage of net income to operating revenues for the nine months ended September 30, 2010 compared to the same period in 2009 . Net income as a percentage of total operating revenues approximated 6.2% and 6.7% for the nine ended September 30, 2010 and 2009, respectively. Liquidity and Capital Resources Operating Activities Net cash provided by operating activities for the nine months ended September 30, 2010 amounted to approximately $6,999,000.Net cash from operating activities for the nine months ended September 30, 2009 amounted to approximately $20,000.The increase in net cash provided by operating activities of approximately $6,979,000 was primarily due to the increase in net income, government grants and collection of accounts receivable, net of the effect of increased purchases of raw materials and other inventory items. The price of the key raw materials in the manufactureof fertilizers, namely urea and potassium,had started to recover in 2009 but the markets have since become more volatile. Management decided that, in order to limit the risks of exposure to market volatility and sudden price increases, it was beneficial to take advantage of the reduced price offered by raw material suppliers and entered into agreements with said suppliers at contractedprices. This will enable the company to maintain its gross profit ratio despite the likelihood of an increase in the price of raw materials. Furthermore, the purchase of the inventory items were made in anticipation of increased sales of fertilizer for the fourth quarter, which is considered a planting season. 21 Investment Activities Net cash used for investment activities for the nine months ended September 30, 2010 and 2009 amounted to approximately $2,449,000 amd $172,000.The increase in cash used for investments activities of approximately $2,327,000was mainly due to the increase in acquisition of fixed and intangible assets. Financing Activities Net cash provided by financing activities for the nine months ended September 30, 2010 amounted to approximately $2,889,000. Net cash used for financing activities amounted to $98,000. This represents an increase of approximately $2,987,000 which was primarily due to the net increase in new borrowings. Future cash commitments In order to improve our performance and competitiveness, we are constructing our Heze fertilizer plant and are preparing to expand our Thiophene product line. We have already invested a total of $4,735,000 into our Heze plant through September 30, 2010. However, an additional $18,965,000 is needed to complete the constructions and an additional $11,500,000 will be needed for the normal operation of the plant and Thiophene product line for the first 12 months of operation after its completion.Upon completion of the offering, we anticipate that we will have sufficient capital to meet our cash requirements for the completion of our Heze fertilizer plant and the expansion of our Thiophene product line. On February 3, 2010, we issued promissory notes in the aggregate of $900,000 to certain accredited investors.The notes bear interest at 20% per annum and mature on August 3, 2010.The Investors received warrants to purchase an aggregate of 495,000 shares of common stock.Each warrant is exercisable until February 2013 at an initial exercise price of $2.25 per share.The investors may exercise the warrants on a cashless basis if the shares of common stock underlying the warrants are not then registered pursuant to an effective registration statement within one year from date of closing.In the event the Investors exercise the warrants on a cashless basis, then we will not receive any proceeds. In early August 2010, the Company contacted each of the holders of the February 2010 Notes in order to request an extension of the Maturity Date.On August 3, 2010, holders of an aggregate of $200,000 of the February 2010 Notes entered into an agreement with the Company pursuant to which the maturity date of the February 2010 Notes held by such persons have been extended until the earlier of (i) December 1, 2010 or (ii) 5 business days after the closing of a public offering of our equity and/or debt securities (the “New Maturity Date”).In consideration for the extension of the maturity date to the New Maturity Date, the Company agreed to provide these holders of the February 2010 Notes with the following consideration: -the payment of an additional 5% interest on the February 2010 Notes commencing from August 3, 2010 until the New Maturity Date; - a downward adjustment of the exercise price of the 110,arrants issued in connection with the February 2010 Notes from US$2.25 to US$0.75, the closing price of the Company’s common stock as quoted on the Over-the Counter Bulletin Board on August 2, 2010, the last trading day prior to the date of the agreement; - an amendment to the cashless feature of the warrants issued in connection with the February 2010 Notes to make the warrants exercisable on a cashless basis immediately as of the date of the agreement; and - the payment of a pro-rata portion of a US$25,000 payment of interest on the aggregate principal amount of US$900,000 of February 2010 Notes outstanding as of the date of the Agreement. On February 2, 2010, Changda Chemical entered into a loan agreement with Huaran Zhu, our director, for an unsecured loan in the amount of $293,000. The loan is not subject to any interest. The loan is due and payable on February 1, 2013. On March 9, 2010, Weifang Changda Fertilizer Co., Ltd. entered into a loan contract with Bank of Weifang, New Worker village Branch, for a loan in the amount of $2,994,877. The loan is due and payable on March 8, 2011. The interest rate should be 40% more than the Benchmark Lending Rate issued by the China Central Bank and should be adjusted every month, with the executed interest rate as 6.2% per annum. Interest shall be payable on a monthly basis. The loan is secured by land use right and factory building of Weifang Changda Fertilizer Co., Ltd., our subsidiary. On March 25, 2010, Weifang Changda Chemicals Co., Ltd. entered into a loan contract with Bank of Weifang, New worker village Branch, for a loan in the amount of $598,975. The loan is due and payable on March 24, 2011. The interest rate should be 50% more than the Benchmark Lending Rate issued by the China Central Bank and should be adjusted every month, with the executed interest rate as 7.434% per annum. Interest shall be payable on a monthly basis. The loan is guaranteed by Weifang Sanyou Package Products Co., Ltd., a supplier of Changda Chemical. On September 4, 2010, Weifang Changda Fertilizer Co., Ltd. entered into a loan agreement with Qingran Zhu, our CEO, for an unsecured loan in the amount of $1,031,000. The loan is not subject to any interest. The loan is due and payable on September 3, 2012. On September 29, 2010, Weifang Changda Chemicals Co., Ltd entered into a loan contract with Bank of Weifang, New worker village Branch, for a loan in the amount of $673,847. The loan is due and payable on December 20, 2010 with interest rate as 7.434% per annum. Interest shall be payable on a monthly basis. The loan is guaranteed by Seiwa Fertilizer Ind Co., Ltd., a customer of Changda Chemical. 22 While we have interest bearing loans in the aggregate principal amount of $1,799,000 which come due on or before December 31, 2010, we believe that we have sufficient cash on our balance sheet and will have sufficient cash from operations to repay all indebtedness when it becomes due during the fiscal year ended December 31, 2010. Furthermore, it is standard practice in China for financial institutions loans to rollover loans on the same terms as opposed to entering into long-term credit arrangements. In the past we have not experienced any problems in rolling over any of our short term loans. However, if the banks we currently dealing should decide not to roll over our loans and we do not have sufficient cash from operations or on our balance sheet to repay such indebtedness, we may need to seek funding for our capital needs through the issuance of debt, preferred stock, equity, loan guarantees, or a combination of these types of instruments.While we do not anticipate the need to raise any additional capital at this time, to the extent we do need to raise capital in the future, we cannot be certain that we will be able to obtain financing on terms acceptable to us or at all.In such case, we may be required to curtail or cease operations, liquidate or sell assets, modify our current plans for product development, and other research and development activities, or extend the time frame over which these activities will take place, or pursue other actions that would adversely affect future operations. Contractual Obligations and Off-Balance Sheet Arrangements Contractual Obligations We have certain fixed contractual obligations and commitments that include future estimated payments. Changes in our business needs, cancellation provisions, changing interest rates, and other factors may result in actual payments differing from the estimates. We cannot provide certainty regarding the timing and amounts of payments. We have presented below a summary of the most significant assumptions used in our determination of amounts presented in the tables, in order to assist in the review of this information within the context of our consolidated financial position, results of operations, and cash flows. The following tables summarize our contractual obligations as of September 30, 2010 and the effect these obligations is expected to have on our liquidity and cash flows in future periods. Payments Due by Period Total Less than 1 year 1-3 Years 3-5 Years 5 Years + (in thousands) Contractual Obligations : Operating Lease $ $
